Title: To Thomas Jefferson from Samuel Quarrier, 13 February 1802
From: Quarrier, Samuel
To: Jefferson, Thomas


          
            Sir
            Saturday mourning Febuary 13th 1802
          
          Pardon, & excuse an unhappy young man for importuning & intruding himself on you I could adress you more in the stile of adulation, & flattery, that you despise—I tell you my unfortunate situation without exageration, or without Varnish—No one wishes more for your, prosperity than the unfortunate writer of this—The tempestuous Ocean I could brave, the battles front I would not shrink from—Nay any danger that’s respectable to man I could meet, with fortitude, & resolution—But this ignominious imprisonment unmans the heart, & depresses the Soul, as low as that of the unfortunate wretch, that toils in the mines of Peru—In the extention of your philantropic humanity to the misfortunate solicitor hereof—Words are poor to exspress to you the gratitude that will be felt by the unfortunate & Wretched—
          
            Saml Quarrier
          
        